Citation Nr: 0615570	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-22 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for traumatic arthritis of 
the ankles, including as secondary to a now service-connected 
cava varus deformity of the right foot with hammertoes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active military service from June 1962 to 
August 1965.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania 
- which, in part, denied the veteran's claims for 
service connection for cavus varus deformity of the feet with 
bilateral hammertoes and for secondary traumatic arthritis in 
his ankles.

The veteran also initiated an appeal of an additional claim, 
for service connection for alcoholism, but in July 2003 
withdrew that claim.  38 C.F.R. §§ 20.200, 20.204 (2005).

In August 2005, the Board remanded the claims that remained 
to the RO (via the Appeals Management Center (AMC)) for 
further development and consideration.  And in September 
2005, on remand, the AMC granted the veteran's claim for 
service connection for a cavus varus deformity of the right 
foot with hammertoes.  He has not appealed either the rating 
or effective date assigned for that condition.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The AMC 
subsequently had him examined in November 2005, and again in 
February 2006, and issued a supplemental statement of the 
case (SSOC) later in February 2006 continuing to deny his 
claim for secondary service connection for traumatic 
arthritis in his ankles.  The AMC then returned this claim to 
the Board for further appellate consideration.

Unfortunately, though, still further development of the 
evidence is required concerning this claim for service 
connection of traumatic arthritis in the ankles.  So, for the 
reasons discussed below, this claim is again being remanded 
to the RO via the AMC in Washington, DC.  VA will notify the 
veteran if further action is required on his part.




REMAND

In the prior, August 2005, remand the Board requested 
reconsideration of the veteran's claim for secondary service 
connection for traumatic arthritis in his ankles in light of 
a precedent opinion of VA's General Counsel 
concerning situations when there possibly was a pre-existing 
condition that may or may not have been aggravated during 
service beyond its natural progression.  See VAOPGCPREC 3-
2003 (July 16, 2003).  And as mentioned, the veteran 
underwent two VA examinations while his case was on remand at 
the AMC, initially in November 2005 and more recently in 
February 2006.

After evaluating the veteran, the VA examiner indicated, 
among other things, the veteran had a left lower extremity 
below the knee amputation due to chronic degenerative changes 
(specifically, venous insufficiency) in his mid-foot, 
which consequently were unable to be treated by standard 
orthopedic means.  The VA examiner went on to indicate the 
left below the knee amputation was not related to the 
veteran's military service and was not the result of his 
cavus varus deformity with hammertoes of the left foot.  
Instead, said the VA examiner, it was due to the venous 
insufficiency.

At the conclusion of the supplemental evaluation in February 
2006, this same VA examiner indicated the veteran had a 
history of foot abnormalities prior to his enlistment in the 
military - noting he certainly had a planovalgus deformity.  
The VA examiner further stated that, although the veteran 
sustained, by what appears in the chart review, a minor 
trauma in April 1965, this would have had minimal effect on 
the natural progression of his foot pathology.  Certainly, 
said the VA examiner, the veteran's mid-foot and hind-foot 
orthopedic abnormalities are not traumatic as they existed 
prior to service, and his venous insufficiency is not a 
result of his military service either.  Therefore, concluded 
the VA examiner, the veteran's symptoms are not caused by his 
time in service, and the VA examiner did not believe the 
minor trauma sustained in service had any effect on the 
natural progression of the mid-foot deformity and is not 
related to, caused by, or aggravated by military service.



Although this VA examiner clearly concluded the veteran's 
mid- and hind-foot abnormalities are unrelated to and were 
not aggravated by his military service, including any trauma 
he may have sustained in April 1965 while on active duty, 
bear in mind the RO aready had granted service connection for 
the cavus varus deformity of his right foot with hammertoes 
in the September 2005 rating decision that preceded those 
unfavorable November 2005 and February 2006 VA examinations.  
Moreover, the RO granted service connection on the basis of 
aggravation of the pre-existing cavus varus deformity during 
service beyond its natural progression - citing a July 1965 
Report of a Medical Board.

The RO presumably did not also grant service connection for 
the left foot since the veteran no longer has a left foot as 
a result of the below the knee amputation.

The net result of all of this is that the VA examiner made a 
medical conclusion that was contrary to an important point 
already conceded by the RO - namely, that the veteran's foot 
deformity (at least his right foot deformity) was indeed 
aggravated during service beyond its natural progression.  So 
any further discussion, including by the VA examiner, of 
whether this condition was related to service was unnecessary 
inasmuch as service connection already had been granted.  
The more determinative issue is whether the traumatic 
arthritis in the right ankle (again, omitting the left ankle 
as a result of the below the knee amputation) is proximately 
due to, the result of, or aggravated by the already service-
connected cavus varus deformity of the right foot with 
hammertoes.  See 38 C.F.R. § 3.310(a) (2005) and Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  This is the basis of the 
claim concerning the ankles, and unfortunately the VA 
examiner did not give any medical comment concerning this 
remaining - yet dispositive, issue.  So further comment is 
needed to address this question.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2005) (VA has an 
affirmative duty to obtain a medical opinion or an 
examination of the claimant at VA health-care facilities 
if the evidence of record does not contain adequate evidence 
to decide a claim).  



Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection 
(i.e., the first three elements discussed in 
Dingess/Hartman), but only on a direct incurrence basis.  
That is to say, the RO failed to include an explanation of 
the evidence necessary to substantiate a claim of secondary 
service connection.  See 38 U.S.C.A. § 5103A(a).  See also VA 
ADJUDICATION PROCEDURE MANUAL M21-1 (MANUAL 21-1), Part III, 
Chapter 1.  Nor did the RO provide the veteran with an 
explanation of the evidence necessary to establish a 
disability rating or effective date for the disability 
claimed on appeal, in the event service connection 
is granted.

As these questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), which informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (failure by the BVA to enforce compliance 
with the requirements of 38 U.S.C.A. § 5103(a) for the VA to 
inform a claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  The Board, 
itself, cannot issue this corrective VCAA notice; rather, the 
RO must.  See Disabled American Veterans (DAV) v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation of the information or 
evidence needed to establish service 
connection for traumatic arthritis of the 
ankles as secondary to the now service-
connected cava varus deformity of the 
right foot with hammertoes.  The letter 
also must explain the evidence necessary 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).

2.  If possible, have the VA physician 
who evaluated the veteran in November 
2005 and more recently in February 2006 
(following the Board's prior remand) 
submit an addendum to the report of that 
evaluation indicating whether it is at 
least as likely as not 
(meaning 50 percent probability or 
greater) the traumatic arthritis in the 
veteran's ankles (his right ankle, in 
particular, since he no longer has a left 
ankle following the below the knee 
amputation) is proximately due to, the 
result of, or chronically aggravated by 
his already service-connected 
cava varus deformity of the right foot 
with hammertoes.



To assist in making this important 
determination, review all relevant 
evidence in the claims file, including a 
complete copy of this remand.  
The examiner should discuss the rationale 
of the opinion.  If an opinion cannot be 
provided without resorting to pure 
speculation, please indicate this in 
the report.

*If, for whatever reason, it is not 
possible to have the VA physician who 
conducted the November 2005 and February 
2006 evaluations comment further, 
providing the additional information 
requested concerning the traumatic 
arthritis in the veteran's right ankle in 
a supplemental report, then have the 
veteran reexamined to obtain this 
necessary information.

3.  Then readjudicate the claim for 
traumatic arthritis of the ankles in 
light of any additional evidence 
obtained.  If the benefit sought is not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case and 
give them time to respond before 
returning this claim to the Board for 
further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

